Name: Commission Regulation (EEC) No 1433/90 of 29 May 1990 introducing a countervailing charge on tomatoes originating in Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 5. 90 Official Journal of the European Communities No L 137/29 COMMISSION REGULATION (EEC) No 1433/90 of 29 May 1990 introducing a countervailing charge on tomatoes originating in Portugal consideration must be recorded on the representative markets or, in certain circumstances, on other markets ; whereas it is necessary to multiply the prices with the coefficient fixed in the second indent of Article 1 (2) of Regulation (EEC) No 830/90 ; Whereas, for tomatoes originating in Portugal, the entry price calculated in this way has remained at least 0,6 ECU below the reference price for two consecutive market days ; whereas a countervailing charge should therefore be introduced for these tomatoes ; Whereas, if the system is to operate normally, the entry price should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85 0, as last amended by Regulation (EEC) No 1 636/87 (8),  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas, pursuant to Article 272(1 ) of the Act of Acces ­ sion of Spain and Portugal (9), during the first stage of the transition period, the arrangements applicable to trade between, on the one hand, a new Member State and, on the other, the Community as constituted at 31 December 1985, must be those which were applicable before acces ­ sion ; Whereas Article 316 provides for a 10 % reduction in the countervailing charges applicable under Regulation (EEC) No 1035/72 during the fifth year after accession, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Article 25 (1 ) of Regulation (EEC) No 1035/72 provides that, if the entry price of a product imported from a third country remains at least 0,6 ECU below the reference price for two consecutive market days, a coun ­ tervailing charge must be introduced in respect of the exporting country concerned, save in exceptional circum ­ stances ; whereas this charge is equal to the difference between the reference price and the arithmetic mean of the last two entry prices available for that exporting country ; Whereas Commission Regulation (EEC) No 830/90 of 30 March 1990 fixing for the 1990 marketing year the reference prices for tomatoes (3) fixed the reference price for products of class I for the month of May 1990 at 136,75 ECU per 100 kilograms net ; Whereas the entry price for a given exporting country is equal to the lowest representative prices recorded for at least 30 % of the quantities from the exporting country concerned which are marketed on all representative markets for which prices are available less the duties and the charges indicated in Article 24 (3) of Regulation (EEC) No 1035/72 ; whereas the meaning of representative price is defined in Article 24 (2) of Regulation (EEC) No 1035/72 ; Whereas the reference price fixed by the Commission is to be reduced in accordance with Article 2 of Commis ­ sion Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 marketing year as a result of the monetary realignment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (4) ; Whereas, in accordance with Article 3 (1 ) of Regulation (EEC) No 21 18/74 (*), as last amended by Regulation (EEC) No 381 1 /85 (*), the prices to be taken into HAS ADOPTED THIS REGULATION : Article 1 A countervailing charge of 7,79 ECU per 100 kilograms net is applied to tomatoes (CN code 0702 00) originating in Portugal. Article 2 This Regulation shall enter into force on 31 May 1990.(') OJ No L 118, 20. 5. 1972, p. 1 . (J) OJ No L 118, 29 . 4. 1989 , p. 12. (3) OJ No L 86, 31 . 3 . 1990, p. 22. 0 OJ No L 83, 30. 3 . 1990, p. 102. O OJ No L 220, 10 . 8 . 1974, p. 20. ( «) OJ No L 368, 31 . 12. 1985, p. 1 . 0 OJ No L 164, 24. 6. 198S, p. 1 . ( ») OJ No L 153, 13 . 6. 1987, p. 1 . 0 OJ No L 302, 15. 11 . 1985, p. 9 . No L 137/30 Official Journal of the European Communities 30 . 5. 90 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1990. For the Commission Ray MAC SHARRY Member of the Commission